ACCEPTED
                                                                                            06-15-00035-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       8/21/2015 4:25:27 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                              06-15-00035-CR
                           CAUSE NO. 06-15-00009-CR
                                                                      FILED IN
CEDRICK CARLDWELL                         §                6th COURT
                                                 IN THE COURT        OF APPEALS
                                                                OF APPEALS
                                                             TEXARKANA, TEXAS
                                          §                     8/21/2015 4:25:27 PM
VS.                                       §        FOR THE SIXTH  DISTRICT
                                                              DEBBIE AUTREY
                                          §                            Clerk
THE STATE OF TEXAS                        §          OF THE STATE OF TEXAS

                  STATE'S FIRST MOTION TO EXTEND TIME
                        FOR FILING STATE’S BRIEF


   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief is due Monday, August 24, 2015, and I have not
   completed it. This is the State’s first motion to extend time in this case.


2. The State seeks an additional 30 days, until Wednesday, September 23, 2015.
   The undersigned will, nonetheless, attempt to complete and file the State’s brief
   prior to the extended deadline.

3. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals
   and applications for habeas corpus, bond forfeitures and traffic citation appeals.

      In the past 30 days the undersigned attorney has worked on the following:

      A.     Appellate brief s in three cases:

             1.    Waldroup v. State, 06-15-00062-CR, filed July 31, 2015.
             2.    Jackson v. State, 06-15-00036--CR filed Monday, August 17,
                   2015.
             3.    Alex v.State, 06-15-00054-CR, filed today August 21, 2015.
     B.    Responses to three habeas applications:

           1.     Ex parte Howard, 37568-A-H-3, filed July 29, 2015.
           2.     Ex parte Cline, 16,318-A-H-2, filed August 3, 2015.
           3.     Ex parte Compasano, 44,050 a-h-1 reviewed and returned for
                  noncompliance, August 4, 2015.

     C.    Response to motion for rehearing in Mallard v. State, 12-15-00012-
           CR, filed on August 10, 2015.




4.   In the next 30 days the undersigned attorney has briefing deadlines in the
     following cases in addition to this one:

     A.    Habeas response for Tems, James Calvin, 31,687-B-H- ?



     B.    Response, if any, to PDR Schelling v. State, 43,049-B also due August
           24, 2015.

5.   Appellant relies on the following facts as good cause for the requested
     extension: The undersigned attorney has completed three briefs, three
     habeas responses, and a response to a motion for rehearing within the last
     thirty days.
     Additionally, I have not been able to read the reporter’s record in this case.
     The copy held by the District Clerk was checked out by Clement Dunn
     (Appellate Counsel to Cedrick Carldwell) and has not been returned, despite
     two requests from the District Clerk at my behest. My email directly to
     Dunn earlier today has gone unanswered, and his telephone voice mailbox is
     full. The court reporter is on vacation. In order to give this brief the attention
     it deserves, I must ask for an extension.
6.    This extension is not requested for purposes of delay, but so that justice may
      be done.


                                      Respectfully submitted,
                                      /s/Zan Colson Brown
                                       Zan Colson Brown
                                      Texas Bar No. 03205900
                                      Assistant District Attorney
                                      101 East Methvin St., Suite 333
                                      Longview, TX 75601
                                      Telephone: (903) 236–8440
                                      Facsimile: (903) 236–3701
                                      E-mail: zan.brown@co.gregg.tx.us

                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to all counsel of record by electronic transmission to:

      Mr. Clement Dunn
      140 E Tyler, Suite 240
      Longview, Texas 75601
      clementdunn@aol.com

This 21st day of August, 2015.

                                             /s/ ZanColsonBrown
                                             Zan Colson Brown
                                             Assistant District Attorney